

117 HR 2187 IH: Truck Parking Safety Improvement Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2187IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Bost (for himself, Ms. Craig, Mr. Johnson of South Dakota, Mr. Garamendi, Mr. Stauber, and Ms. Wild) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to direct the Secretary of Transportation to set aside certain funds to provide parking for commercial motor vehicles on the Federal-aid highway system, and for other purposes. 
1.Short titleThis Act may be cited as the Truck Parking Safety Improvement Act. 2.Parking for commercial vehicles (a)Sense of CongressIt is the sense of Congress that it should be a national priority to address the shortage of parking for commercial motor vehicles on the Federal-aid Highway System to improve highway safety. 
(b)Parking for commercial vehiclesChapter 1 of title 23, United States Code, is amended by adding at the end the following:  171.Parking for commercial vehicles (a)AuthorizationIn addition to the amounts authorized under section 1101 of the FAST Act, there is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) the following amounts to provide providing parking for commercial motor vehicles on Federal-aid highways: 
(1)$125,000,000 for fiscal year 2022. (2)$140,000,000 for fiscal year 2023. 
(3)$150,000,000 for fiscal year 2024.  (4)$165,000,000 for fiscal year 2025. 
(5)$175,000,000 for fiscal year 2026.  (b)Grant authorityThe Secretary shall provide grants from funds made available under subsection (a), on a competitive basis, for projects to provide parking for commercial motor vehicles on Federal-aid highways or on a facility with reasonable access to— 
(1)a Federal-aid highway; or (2)a freight facility.  
(c)ApplicationsTo be eligible for a grant under this subsection, an entity shall submit to the Secretary an application at such time and in such manner as the Secretary may require. (d)Application contentsAn application under subsection (c) shall contain— 
(1)a description of the proposed project; and (2)any other information that the Secretary may require. 
(e)Eligible entitiesThe following entities shall be eligible to receive amounts under this section: (1)A State. 
(2)Any public agency carrying out responsibilities relating to commercial motor vehicle parking. (3)A metropolitan planning organization. 
(4)A local government. (f)Private sector participationAn eligible entity that receives a grant under this section may partner with a private entity to carry out an eligible project under this section. 
(g)Eligible projects 
(1)In generalAn entity may use funds provided under this section only for projects described in paragraph (2) that are located— (A)on a Federal-aid highway; or 
(B)on a facility with reasonable access to— (i)a Federal-aid highway; or 
(ii)a freight facility. (2)Projects describedA project referred to in paragraph (1) is a project to— 
(A)construct safety rest areas (as such term is defined in section 120(c)) that include parking for commercial motor vehicles; (B)construct commercial motor vehicle parking facilities— 
(i)adjacent to private commercial truck stops and travel plazas;  (ii)within the boundaries of, or adjacent to, a publicly owned freight facility, including a port terminal operated by a public authority; and 
(iii)at existing facilities, including inspection and weigh stations and park-and-ride locations; and (C)convert existing weigh stations and rest areas to facilities for the exclusive use of commercial motor vehicle parking. 
(h)Eligible activities 
(1)In generalEntities may use allocations under this subsection for the following activities of an eligible project: (A)Development phase activities, including planning, feasability analysis, benefit-cost analysis, environmental review, preliminary engineering and design work, and other pre­construction activities. 
(B)Construction, reconstruction, rehabilitation, acquisition of real property, environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements directly related to expanding commercial motor vehicle parking. (2)LimitationAn entity may not use more than 25 percent of a grant under this subsection for activities described in paragraph (1)(A). 
(i)PriorityIn making grants under this subsection, the Secretary shall give priority to entities that— (1)demonstrate a safety need for commercial motor vehicle parking capacity in the corridor in which the project described under subsection (d)(1) is proposed to be carried out; 
(2)have consulted with affected State and local governments, trucking organizations, and private providers of commercial motor vehicle parking, including truck stop and travel plaza operators;  (3)demonstrate that the project described under subsection (d)(1) will likely— 
(A)increase commercial motor vehicle parking capacity; (B)facilitate the efficient movement of freight; and 
(C)improve highway safety, traffic congestion, and air quality;  (4)demonstrate the ability to provide for the maintenance and operation cost necessary to keep the facility available for use after completion of construction; and 
(5)demonstrate the ability to leverage private and non-federal funds for the project.  (j)Federal shareNotwithstanding any other provision of law, the Federal share for a project carried out under this subsection shall be 100 percent. 
(k)Treatment of fundsNotwithstanding section 126, funds made available under this subsection shall remain available until expended and shall not be transferable.  (l)Prohibition on charging feesTo be eligible for a grant under this section, an entity shall agree that no fees will be charged for a commercial motor vehicle to access and park at any part of the facility constructed with funds made available under this subsection.  
(m)Notification of CongressNot less than 3 days before making a grant for a project under this section, the Secretary shall notify, in writing, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on the Environment and Public Works of the Senate of the— (1)the amount of each proposed grant to be made under this subsection; and  
(2)evaluation and justification for the project selection. (n)Survey and comparative assessment (1)In generalNot later than 18 months after the date of enactment of this subsection, and every 2 years thereafter, the Secretary, in consultation with appropriate State motor carrier safety personnel and State departments of transportation, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on the Environment and Public Works of the Senate a report that— 
(A)evaluates the capability of the States to provide adequate parking and rest facilities for commercial motor vehicles engaged in interstate transportation; (B)evaluates the effectiveness of the projects funded under this subsection in improving access to truck parking; 
(C)evaluates the ability of entities receiving a grant under this subsection to sustain the operation of parking facilities constructed with funds provided under this subsection; and (D)reports on the progress being made to provide adequate commercial motor vehicle parking facilities in the State. 
(2)ResultsThe Secretary shall make the report under paragraph (1) available to the public on the website of the Department of Transportation. (o)Treatment of projectsNotwithstanding any other provision of law, a project carried out under this section shall be treated as if the project is located on a Federal-aid highway under this chapter.  
(p)Commercial motor vehicle definedIn this section, the term commercial motor vehicle has the meaning given such term in section 31132 of title 49. . (c)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding after the item relating to section 171 the following: 
 
 
171. Parking for commercial vehicles. . 
